PER CURIAM.
This cause having been duly heard and considered upon the transcript of record, defendant’s bill of exceptions, and the briefs and oral arguments of counsel on appeal from a judgment of conviction and sentence on the verdict of the jury, finding the appellant Stanley Ted Skisano guilty of a felonious failure to report for induction for training and service in the land or naval forces of the United States contrary to the provisions of the Selective Training and Service Act of 1940, 50 U.S.C.A.Appendix § 301 et seq., and as amended, and the Rules and Regulations thereto; and no error appearing in the trial and proceedings in the district court, the judgment of conviction and sentence is affirmed.